Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments received on 01/18/2022 have been acknowledged. Applicant’s amendments to the claims overcome the rejections made under 35 U.S.C. 112(a) written description and enablement as previously set forth in the Non-Final Office Action mailed 10/22/2021.
Election/Restrictions
In the spirit of compact prosecution, the restriction/requirement of 08/03/2021 is withdrawn and all claims are examined on the merits in the present Office Action.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-IV as set forth in the Office action mailed on 08/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 25 is objected to because of the following informalities:  The word “is” in line 1 of claim 25 should be “in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method of blocking the interaction between CD47 and SIRPa in a subject as well as treating a disease and/or condition selected from the group consisting of cancer, an inflammatory disease, and infectious disease, atherosclerosis, a cardiovascular disease, a metabolic disease, a radiation-induced injury, and an autoimmune disease, comprising administering to the subject a pharmaceutical composition comprising the claimed anti-CD47 antibodies or antigen-binding fragments. 

The specification does not teach that the anti-CD47 antibodies of the claimed invention can effectively treat any disease and/or condition encompassed by instant claim 17. Further, instant 
While disrupting the interaction of CD47 with its ligands may be therapeutically beneficial in conditions caused, at least in part, by the interaction of CD47 with its ligands, other conditions in which, for example, the increased expression of CD47 is merely an effect of the disease or condition reasonably would not show any beneficial therapeutic effect. Further, depending on the cell type, location, and disease stage, CD47 can have opposing effects on disease pathogenesis. For example, blocking with a monoclonal antibody against CD47 in mice at the peak of paralysis has been shown to worsen experimental autoimmune encephalitis (EAE) severity and enhance immune activation in the peripheral immune system (Han, see entire document, in particular, Abstract)(Han, May H., et al. Journal of Experimental Medicine 209.7 (2012): 1325-1334). This raises the question of whether modulating CD47 has a potential role for therapy in the treatment of multiple sclerosis, a chronic inflammatory and autoimmune disorder, given its opposing effects during early and late stages of the disease (Han, see last paragraph of Discussion). Thus, modulation of CD47 can have harmful or beneficial effects in the treatment of a disease and/or condition depending on the context. It should be further noted that the interaction between CD47 and its ligand thrombospondin-1 (TSP1) contributes to mitochondrial, metabolic, and endocrine dysfunction (Roberts, see entire document, in particular, Abstract) (Roberts, David D, and Jeffrey S Isenberg. American journal of physiology. Cell physiology vol. 321,2 (2021): C201-C213. doi:10.1152/ajpcell.00175.2021). The specification does not disclose any examples in which the anti-CD47 antibodies of the claimed invention block the interaction between CD47 and TSP1; thus it is unclear if said antibodies can effectively treat metabolic disorders commensurate in scope of the claims. Although artisans are adept at identifying patients belonging to clinically identified 
Therefore, while the specification is enabling for treating cancer in a subject comprising administering the claimed anti-CD47 antibodies, it is not enabling for treating any and every disease and/or condition encompassed by instant claims 16 and17. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art could not determine the efficacy administering the claimed anti-CD47 antibodies for the treatment any and every disease and/or condition encompassed by the full breadth of claims 16 and 17. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8, 11-14, 29, 30, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 8, 9, 10, 12, 14, 15, 18-22, and 29-33 of copending Application No. 15/733,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 8, 9, 10, 12, 14, 15, 18-22, and 29-33 of copending Application No. 15/733,747, as applied to claims 1-3, 5, 8, 11-14, 29, 30, 31, and 32 above, in view of Sato et al (WO2016109415A1), hereinafter Sato.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that methods of determining a level of CD47 in a subject is not taught. 
However, Sato disclose a method of diagnosing a CD47-expressing cancer in a subject, comprising the steps of (a) contacting a biological sample from the subject one or more anti-CD47 antibodies or antigen-binding fragments (b) detecting binding of the antibody or antigen-binding fragment to CD47 to determine a CD47 protein level in the biological sample from the subject; and (c) comparing the CD47 protein level with a standard CD47 protein level, wherein the biological sample is a serum, plasma, tissue, or tumor sample  (see entire document, in particular, Para. 00220-00222). 
It would have been obvious to one of ordinary skill in the art to use the anti-CD47 antibodies of the co-pending claims to detect the level of CD47 in a biological sample from a subject as disclosed by Sato. One of ordinary skill in the art would have been motivated to do so in order to diagnose a CD47-expressing cancer in a subject as taught by Sato. Therefore, one of ordinary skill in the art would expect that the anti-CD47 antibodies of the co-pending claims can also be used to effectively diagnose a CD47-expressing cancer in a subject. 

Response to Arguments
Applicant’s arguments, filed 01/18/2022 with respect to the rejections of the claims under 35 U.S.C. 112(a) written description and enablement have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection with respect to the rejoined method claims as discussed above.
Applicant has requested that the double patenting rejection previously set forth in the non- final Office Action mailed 06/04/2021 against co-pending application 15/733,747 be held in abeyance until allowable subject matter has been indicated. Since no terminal disclaimers have been filed, the double patenting rejection previously set forth is maintained.

Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644